IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-31339
                           Summary Calendar



UNITED STATES OF AMERICA

                  Plaintiff - Appellee

     v.

DERRICK RIDGLEY

                  Defendant - Appellant

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                      USDC No. 00-CR-154-ALL-B
                        --------------------
                            July 24, 2001
Before KING, Chief Judge, and JOLLY and DeMOSS, Circuit Judges.

PER CURIAM:*

     Derrick Ridgley appeals his conviction for possession of a

firearm by a convicted felon pursuant to 18 U.S.C. § § 922(g)(1)

and 924(a)(2).

     Ridgley argues the district court abused its discretion in

denying his motion for mistrial.    When questioned on direct

examination about the criteria for contacting federal agents when

weapons are found on a suspect, the arresting officer testified

that the suspect must be convicted of armed robbery.     Ridgley

argues this statement violated his rights under Old Chief v.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-31339
                                -2-
United States, 519 U.S. 172, 174 (1997).   Even assuming the jury

believed Ridgley committed armed robbery, any error is harmless

given the district court’s extensive curative instructions.     See

United States v. Munoz, 150 F.3d 401, 412 n. 11 (5th Cir. 1998).



     Ridgley also argues the district court improperly precluded

closing argument about the lack of fingerprint evidence.    During

closing argument, defense counsel began to address the

government’s decision not to fingerprint the handgun alleged to

be in Ridgley’s possession.   The district court instructed

counsel not to suggest that the government obtained fingerprint

evidence but declined to offer it at trial.    Without objection,

Ridgley abandoned his fingerprint argument, but now urges it on

appeal.   See United States v. Johnston, 127 F.3d 380, 392 (5th

Cir. 1997).   In the absence of an objection, no error is

preserved for appellate review, and the only remaining standard

for reviewing Ridgley’s complaint is plain error.    United States

v. Johnston, 127 F.3d 380, 392 (5th Cir. 1997).   Moreover, a

trial court exercises broad discretion in limiting the scope of

closing argument.   Herring v. New York, 422 U.S. 853, 862 (1975).

     The record in Ridgley’s case contains no evidence that the

government conducted a fingerprint analysis.   The district court

acted within its discretion in prohibiting defense counsel from

suggesting to the jury that the government obtained fingerprint

evidence but omitted the evidence at trial.    Cf. United States v.

Poindexter, 942 F.2d 354, 359 (6th Cir. 1991)(permitting

fingerprint argument during closing where evidence of
                           No. 00-31339
                                -3-
fingerprinting existed in the record).    Further, the district

court afforded Ridgley ample opportunity to cross-examine the

arresting officer.   In any event, the facts in Ridgley’s case

dispensed with the need for fingerprint analysis.    Eyewitness

testimony from the arresting officer who observed Ridgley in a

vacant alley with the handgun established possession.    Under

these facts, Ridgley’s complaint cannot withstand the plain error

standard.

     AFFIRMED.